     Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 1 of 18 PageID #:4679




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

LAURA MULLEN, individually and on
behalf of all others similarly situated,

                             Plaintiff,

v.
                                                         Case No. 18-cv-1465
GLV, INC., d/b/a SPORTS
PERFORMANCE VOLLEYBALL CLUB                              Honorable Matthew F. Kennelly
and GREAT LAKES CENTER, an Illinois
corporation, RICKY BUTLER, an individual,
and CHERYL BUTLER, an individual,

                             Defendants.

                      REPLY IN SUPPORT OF DEFENDANTS’
                MOTION FOR SUMMARY JUDGMENT ON ALL CLAIMS




Dated: September 18, 2019




                                    Danielle D’Ambrose
                                      D’AMBROSE P.C.
                            500 North Michigan Avenue, Suite 600
                                     Chicago, IL 60611
                                       (312) 396-4121
                                    ARDC No. 6323782

                                    Attorney for Defendants
                                Rick Butler, Cheryl Butler, and
                      GLV, Inc. d/b/a Sports Performance Volleyball Club
    Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 2 of 18 PageID #:4679




                                                  ARGUMENT

         In response to a summary judgment motion the plaintiff must “set forth” by affidavit or

other evidence “specific facts,” which for purposes of the summary judgment motion will be taken

to be true. Fed.Rule Civ.Proc. 56(e). Outstandingly, Mullen never states what specific facts she

actually believes are true. In support of her Response, Plaintiff submits transcripts, court

documents, letters, and eight affidavits which are largely inadmissible and, even if they would be

admitted, contain substantial discrepancies1 from which to deduce Mullen’s version of “the truth.”

(Dkt. #171, Ex. 2-7) Mullen simply claims that she “believes the women, and further contends that

Butler’s refusal to acknowledge the truth of his past abusive behavior is fraudulent.” (Dkt. #171,

p. 1) The evidence used to support Mullen’s argument is inadmissible based on inadequate

authentications and hearsay. Fed.R.Evid. 801(c), 901(b), The declarations she submits are replete

with conclusory allegations and conclusions of law which fail to provide the specific facts required

to withstand summary judgment. See Lujan v. National Wildlife Fed’n, 497 U.S. 871, 888 (1990).

         Additionally, Plaintiff has improperly reversed the core factual basis of her claims in the

Response to Defendants’ Motion, where she introduces a new and contradictory theory of factual

liability for the first time in this litigation. “[A] plaintiff typically may not offer new and

significantly different contentions at the summary judgment stage.” Aranda v. Caribbean Cruise

Line, Inc., 179 F.Supp.3d 817, 829 (N.D. Ill. 2016) (citing Whitaker v. Milwaukee Cty., 772 F.3d

802, 808 (7th Cir. 2014)). Because Plaintiff’s new factual theory is inapposite to the claims set

forth in her Complaint and subsequent filings in this proceeding, her action was “an impermissible



1
  For example, Plaintiff’s Complaint alleges that Rick Butler “dictated” that Christine attend Western Michigan for
college, where he was a coach, and then, “for reasons unknown, by the time Christine got there, Butler had been let
go. (Dkt. #1, ¶ 79) Christine quickly transferred to University of Southern California in an attempt to get further away
from him.” Now, in Plaintiff’s Response, she states that Butler left Western Michigan to coach at the University of
Southern California, undermining the notion that Christine’s transfer there was “an attempt to get away from him” as
Mullen claims. (Dkt. #171, p. 1)

                                                           1
  Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 3 of 18 PageID #:4679




attempt to amend” her Complaint and summary judgment should be granted in favor of the

Defendants on all class claims. Whitaker, 772 F.3d at 808.

       Now, Laura Mullen, who has absolutely zero personal knowledge or experience to evaluate

what information qualifies as the truth, urges the Court to prohibit Rick from defending himself

against these allegations and force him to admit to her version of these decades-old events. (Dkt.

#171, p. 20-21) It is clear that Plaintiff is not seeking “the truth” based on the conduct she has

deemed “deceptive.” Id. Instead, she is attempting to prohibit Butler from doing anything that

could even raise the implication that the allegations against him are false, which includes providing

anyone truthful information that casts doubt on the allegations.

       In her Response, Mullen claims that the Defendants’ deceitful conduct included: (1)

denying and/or discrediting the accusers, (2) referring to the stories as “allegations,” (3) calling an

accusation a “false statement,” (4) raising the implication that “documents relating to the

allegations” could show another “side of the story,” (5) stating that there exists “another side to

the story,” and (6) collecting positive testimonials from parents about their experiences in various

GLV programs. Id. Mullen contends there still exists a genuine issue of fact about whether this is

the kind of deceptive conduct that gives rise to a duty to tell the truth. She is wrong. See Mednick

v. Precor, Inc., 320 F.R.D. 140, 148 (N.D. Ill. 2017) (noting that whether conduct was deceptive

is “established by applying a reasonable person standard”). Rather, the idea that any of those

actions could support a fraud claim is a frightening notion that should be denied outright.

       Lastly, Defendants overcome the remaining contentions set forth in Mullen’s Response,

proving Defendants are entitled to summary judgment because: (1) that Mullen and the class have

not alleged a legally sufficient injury and actual damages, (2) that Mullen and the class cannot

prove they were deceived as required by the ICFA, and (3) that Mullen and the class fail to



                                                  2
     Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 4 of 18 PageID #:4679




establish a contract claim under the IPFSA. As such, this Court should grant summary judgment

in favor of Defendants on all claims.

I.       PLAINTIFF’S RESPONSE IS SUPPORTED BY INADMISSIBLE, IRRELEVANT,
         AND CONCLUSORY EVIDENCE

         Notwithstanding the numerous arguments in Plaintiff’s Response which are not supported

by any citations to the record or relevant law. Plaintiff submitted, in conjunction with her Response

to Defendants’ Motion for Summary Judgment, numerous Exhibits which are inadmissible in

whole or in part. A court should grant summary judgment “if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The evidence supporting the

allegations must represent admissible evidence. Malec, 191 F.R.D. at 585 (“a hearsay statement

made during a deposition does not constitute adequate evidentiary support for a factual

proposition”). Therefore, Exhibits 2-15 should be deemed inadmissible, and summary judgment

should be granted in favor of Defendants.

         A.       MULLEN’S DECLARATION FAILS TO PROVIDE SPECIFIC FACTS TO
                  EVIDENCE HER CLAIMS

         Mullen’s declaration2 is insufficient, as it fails to provide any specific facts from which

Defendants or the Court could deduce the elements of fraud, and Mullen’s answers to discovery

are similarly evasive. Under Federal Rule of Civil Procedure 56(e), supporting and opposing

affidavits must show that the affiant is competent to testify to the matters at hand, and the affidavit

must contain facts that would be admissible at trial. Markel v. Board of Regents of the Univ. of



2
  The Seventh Circuit has stated that where a party fails to move to strike a defective affidavit or particular portions
thereof, the party has waived any objections based on its defects, and the Court may consider the affidavit. Friedel v.
Madison, 832 F.2d 965, 971 n. 4 (7th Cir.1987). Defendants move to strike

                                                           3
  Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 5 of 18 PageID #:4679




Wisconsin, 276 F.3d 906, 912 (7th Cir. 2002). Specifically, Mullen’s affidavit makes the

conclusory assertions that she did not know “the full extent of the allegations” or “the truth” until

after her daughters left the Sports Performance program. (Dkt #171-19, ¶ ¶ 11-13, 17) Yet, Mullen

does not state any specific allegation to which she refers, and never indicates what she means by

the “full extent” or the “truth.” Id.

        Mullen states that the Defendants did not disclose “the findings from the 1995 Illinois

Department of Children and Family Services (DCFS) investigation and hearing” to her, without

any facts such as the subject of the investigation, the findings, or the evidence. Similarly, Mullen

states that the Defendants did not disclose “the findings from the 1995 United States Volleyball

Association (USAV) investigation and hearing” to her, without any specific facts such as the

subject of the investigation, the findings, or the evidence. In her declaration, Mullen had managed

to reach the legal and factual conclusion that Rick Butler “verbally and emotionally abused” her

daughter without providing any specific facts or evidence upon which she basis this claim,

Additionally, this statement constitutes inadmissible hearsay. Fed.R.Evid. 801(c).

        Mullen further states that she paid for “travel to the 2017 AAU National Championships”

and does not state how much money was paid to whom, or what the “travel” cost included. Mullen

does not include any facts upon which she based her conclusion that Rick Butler “was not present

for the clinics” attended by her daughter in September 2017 at the Great Lakes Center. Similarly,

Mullen does not include any facts upon which she based her conclusion that Rick Butler “was not

present for the High School Summer League” at the Great Lakes Center in July of 2018 that her

daughter attended. Mullen does not state the facts upon which she bases her conclusion that “the

sexual abuse allegations against Rick Butler were true.” The objective of Rule 56(e) “is not to

replace conclusory allegations of the complaint or answer with conclusory allegations of an



                                                 4
  Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 6 of 18 PageID #:4679




affidavit.” Lujan v. National Wildlife Fed’n, 497 U.S. 871, 888 (1990). Therefore, the allegations

in Mullen’s affidavit should be deemed inadmissible.

       B.      THE ADDITIONAL DECLARATIONS FAIL TO PROVIDE SPECIFIC
               FACTS TO SUPPORT THE CONCLUSORY ALLEGATIONS AND
               CONCLUSIONS OF LAW UPON WHICH PLAINTIFF RELIES

       Plaintiff submits eight affidavits which only serve to provide evidence of what she,

apparently, contends is the “truth” about the allegations of sexual abuse made against Rick Butler.

(Ex. 2-7, 13) Notwithstanding that this evidence establishes that her allegations appear to conflict

with prior testimony, is largely inadmissible and fails to provide the evidentiary support to

withstand summary judgment for Defendants. Rule 56(e) requires, in addition to personal

knowledge, that affidavits “set out facts that would be admissible in evidence.” Fed. R. Civ. P.

56(e)(1). Specifically, the declarations submitted by the Plaintiff contain various legal and factual

conclusions alleging the use of force, threats, rape, grooming, physical abuse, sexual abuse,

emotional abuse, and verbal abuse. Many of these conclusions are not supported by facts which

set forth the specific facts required to withstand summary judgment. Fed.Rule Civ.Proc. 56(e).

(Dkt. 171-6, ¶ ¶ 3-18; Dkt. 171-7, ¶ ¶ 3-18; Dkt. 171-8, ¶ ¶ 3-12; Dkt. 171-8, ¶ ¶ 3-12; Dkt. 171-

9, ¶ ¶ 1-3, 6-10; Dkt. 171-10, ¶ ¶ 4-9; Dkt. 171-17) Even the few “factual” examples of the alleged

abuse are void of specifics that show the witness is competent to testify to the matters at hand, and

the affidavit must contain facts that would be admissible at trial. Markel v. Board of Regents of the

Univ. of Wisconsin, 276 F.3d 906, 912 (7th Cir. 2002). Therefore, they are insufficient factual

evidence to support Mullen’s claims.

       C.      THE DOCUMENTS UPON WHICH PLAINTIFF RELIES ARE
               INSUFFICIENT ON THE BASIS OF ADMISSIBILITY AND HEARSAY

       Exhibit 8 purports to be a May 16, 1994 letter or written report from Kathleen Rogness to

the Illinois Department of Children and Family Services (“DCFS”), and it contains inadmissible

                                                 5
  Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 7 of 18 PageID #:4679




hearsay. Fed.R.Evid. 801(c). The letter is written on plain paper with no letterhead, and it bears no

signature. It lacks foundation because Plaintiff has failed to submit an affidavit from Rogness

stating that she wrote the letter. Moreover, Exhibit 8 is not authenticated by having been produced

in discovery, and Murray’s affidavit does not lay a foundation for Exhibit 8. Murray neither wrote

the letter nor witnessed Rogness do so. Murray’s affidavit that Exhibit 8 is a “true and correct

copy” does not provide authentication. Exhibit 8 is therefore inadmissible.

       Exhibit 9 purports to be Excerpts from the USA Volleyball Association (“USAV”) Ethics

and Eligibility Committee hearing transcript. This exhibit is not properly authenticated, because

Plaintiff has not alleged it was published by the USAV as a public record, it does not identify the

name of the hearing or trial, the finders of fact, and often it does not identify the person providing

the testimony. Nor can it be authenticated by reviewing its contents because large portions of the

document are missing entirely, selected portions do not sufficiently establish the context and

content of the testimony, certain pages are missing names identifying the witness. See Fed.R.Evid.

901(b)(4). Murray’s affidavit that Exhibit 9 is a “true and correct copy” does not provide

authentication because Murray lacks personal knowledge of the USA Volleyball proceedings. See

Fed.R.Evid. 901(b)(1). It is thus inadmissible.

       Exhibit 10 purports to be Excerpts from the December 28, 1995 DCFS Recommendation

and Opinion of Administrative Law Judge. This exhibit is not properly authenticated, because

Plaintiff has not alleged it published by the DCFS as a public record and Plaintiff has not identified

where she obtained the document. Further, it cannot be authenticated by reviewing its contents

because the context of the statements contained therein are unclear, as there are only selected

portions submitted by the Plaintiff. See Fed.R.Evid. 901(b)(4). Murray’s affidavit that Exhibit 10




                                                  6
  Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 8 of 18 PageID #:4679




is a “true and correct copy” does not provide authentication because Murray lacks personal

knowledge of the 1995 DCFS proceedings. See Fed.R.Evid. 901(b)(1). It is thus inadmissible.

       Exhibit 11 purports to be an August 2, 1995 letter from David B. Flinn to Lea Wagner

enclosing the USAV Ethics and Eligibility Committee hearing’s decision about Rick Butler. This

exhibit is not properly authenticated, and it contains inadmissible hearsay. Fed.R.Evid.901(b),

801(c). The letter is written on plain paper with no letterhead, and it bears no signature. It lacks

foundation because Plaintiff has failed to submit an affidavit from Flinn stating that he wrote the

letter, and Lea Wagner has passed away. Moreover, Exhibit 11 is not authenticated by having been

produced in discovery, and Murray’s affidavit does not lay a foundation for Exhibit 11. Murray

neither wrote the letter nor witnessed Flinn do so. Murray’s affidavit that Exhibit 11 is a “true and

correct copy” does not provide authentication. Exhibit 11 is therefore inadmissible.

       Exhibit 12 purports to be a July 31, 1995 letter from Rebecca Howard stating the decision

about Rick Butler reached by the USAV Ethics and Eligibility Committee. This exhibit is not

properly authenticated, and it contains inadmissible hearsay. Fed.R.Evid. 901(b), 801(c). The letter

is written on plain paper with no letterhead, and does not show to whom the document is addressed

or even where the document begins. It lacks foundation because Plaintiff has failed to submit an

affidavit from Howard stating that she wrote the memo. Murray’s affidavit does not lay a

foundation for Exhibit 8. Murray neither wrote the memo nor witnessed Howard do so. Moreover,

Exhibit 12 is not authenticated by having been produced in discovery, and Murray’s affidavit that

Exhibit 12 is a “true and correct copy” does not provide authentication because Murray lacks

personal knowledge to do so, and Plaintiff has not identified who produced it. Exhibit 12 is

therefore inadmissible.




                                                 7
    Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 9 of 18 PageID #:4679




        Lastly, Exhibit 14 purports to be documents published to Facebook by attorney Emily

Swanson.3 Exhibit 14 is inadmissible on the basis of authentication and hearsay. Fed.R.Evid.

901(b), 801(c). While her Motion claims that Mullen “came across the documents published to

Facebook, by Swanson,” Mullen’s evidence does not support this claim. Therefore, it cannot be

used for non-hearsay purposes. Fed.R.Evid. 801(c). Furthermore, even if it could, it lacks

foundation because Plaintiff has failed to submit an affidavit from Swanson stating that it reflected

the Facebook posts she made. Fed.R.Evid. 901(b). Moreover, Murray’s affidavit that Exhibit 11 is

a “true and correct copy” does not provide proper foundation that he had personal knowledge of

the posts being created or viewed. Id. Therefore, it is inadmissible.

        In the event this Court determines any partial exhibit to be admissible, Defendants also

invoke Federal Rule of Evidence 106, which requires the full document to be admitted in order to

avoid the “misleading impression created by taking matters out of context.” See Fed.R.Evid. 106

advisory committee's note.

II.     PLAINTIFF IMPROPERLY ARGUES A NEW FACTUAL BASIS OF RECOVERY
        JUSTIFYING SUMMARY JUDGMENT ON ALL CLASS CLAIMS

        In the Complaint and throughout the course of this litigation, Plaintiff claimed that she,

along with members of the class, sent their daughters to the Sports Performance program “without

knowledge of Butler’s history of sexual abuse.” (Dkt. #1, ¶ 4) Now, in her Response to Defendants’

Motion for Summary Judgment, Mullen now admits that she, “of course, was aware generally of

the allegations against Butler” and that “[f]rom the perspective of Mullen, and everyone in the

class, there were allegations on the one hand, and denials and other similar conduct from the

defendants on the other.” (Dkt. #171, p. 11, 25)


3
 Plaintiff fabricates the claim that “Swanson’s efforts (along with efforts by Sarah Powers to drum up awareness of
her story) prompted the third meeting [with Defendants]. This final meeting was held with only a small group of
parents.” (Dkt. 171, p. 10) This contention in not supported by the evidence referenced by Plaintiff.

                                                        8
    Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 10 of 18 PageID #:4679




         The new theory advanced in the Response is a complete reversal of the most crucial fact

underlying her claims of fraud: that Mullen and the Class did not know about the allegations of

sexual abuse against Rick Butler when they allowed their children to play for the Sports

Performance program. (Dkt. 1, ¶ 4) Notably, Plaintiff has never disclosed what information was

known to her and when she first learned of the information. She similarly fails to ever state what

disclosures she specifically seeks. Instead, she makes vague demands that Defendants disclose

“the truth,” which has allowed her to morph her claims into whatever argument is necessary to

survive each stage in this case.

         Now, Plaintiff claims that everyone “generally” knew about the allegations, but that

“[c]ertain key facts,” such as the DCFS and USAV findings, were non-public and resulted in an

“unsettled public record.” (Dkt. #171, p. 7) However, DCFS and USAV findings do not amount

to a determination that the allegations as set forth in the Complaint are, in fact, true. 4 Despite

acknowledging that Butler is, in fact, innocent in the eyes of the law, Plaintiff seems to believe

that, because the witnesses were found to be credible under the standards of the DCFS and USAV,

it is now inaccurate to refer to the accusations as “allegations.” Importantly, “discredited testimony

is not normally considered a sufficient basis for drawing a contrary conclusion” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 256-57 (1986). Therefore, Mullen demands that only “[a]

statement by Defendants either admitting the ‘allegations’ were true or acknowledging that certain

charges against Butler had been deemed credible” would publicly available information provide

proper disclosures. However, “[t]he discovery rule does not allow a plaintiff to wait until the




4
  The legal age of consent in Illinois was 16 years old until 1988, and any provisions pertaining to “a position of trust,
authority, or supervision in relation to the victim” did not exist until 1988. See P.A. 85-651, § 1, eff. Jan. 1, 1988
(changing the legal age of consent in Illinois from 16 years old to 17 years old; see also Illinois Pattern Jury
Instructions, Criminal, No. 11.59, (last visited April 17, 2018) http://www.illinoiscourts.gov/CircuitCourt/CriminalJu
ryInstructions/Criminal_Jury_Instructions.pdf.

                                                            9
  Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 11 of 18 PageID #:4679




defendant admits it has caused plaintiff's damage,” and it “places the burden on plaintiffs to inquire

as to the existence of a cause of action.” Carey v. Kerr–McGee Chem. Corp., 999 F.Supp. 1109,

1116 (N.D.Ill.1998).

       The record establishes that substantial details of the allegations, including the DCFS and

USAV proceedings, are publicly available on the internet from multiple sources. “[I]n addition to

actual knowledge of the fraud, once a reasonably diligent party is in a position that they should

have sufficient knowledge or information to have actually discovered the fraud, they are charged

with discovery” 37 Am.Jur.2d, Fraud and Deceit § 347, p. 354 (2001 and Supp.2009). Summary

Judgment should be granted for Defendants on all class claims, as it clear that no reasonable person

could find that Mullen was deceived when she was aware of the allegations and had access to

nearly every detail in her Complaint, if not actual knowledge, and did nothing. Mednick v. Precor,

Inc., 320 F.R.D. 140, 148 (N.D. Ill. 2017)

       Lastly, Plaintiff’s theory obviates her request for injunctive relief. ICFA specifically

provides that “the Court may grant injunctive relief where appropriate.” 815 ILCS 505/10a(c). It

does not matter that courts are “split on whether a plaintiff who… is unlikely to purchase (or

affirmatively disavows the intent to purchase) the defendant’s product in the future nevertheless

maintains standing to pursue injunctive relief under state consumer protection statutes” because

Plaintiff now claims that the class has knowledge of the information. Leiner v. Johnson & Johnson

Consumer Cos., Inc., 215 F. Supp. 3d 670, 672 (N.D. Ill. 2016).

III.   PLAINTIFF’S ALLEGED INJURY AND                            ACTUAL        DAMAGES          ARE
       INSUFFICIENT AS A MATTER OF LAW

       In their Motion for Summary Judgment, Defendants set forth three arguments which

establish Mullen’s alleged injury fails to satisfy the injury-in-fact requirement of Article III and

the actual damages element required for every cause of action in her Complaint. At numerous

                                                 10
 Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 12 of 18 PageID #:4679




points in her Response, Plaintiff either misconstrues the arguments set forth in the Motion for

Summary Judgment, presents arguments lacking any factual or legal citations, or entirely misses

the point of Defendants’ Motion, even providing rebuttals to arguments that were never made by

Defendants. For example, after arguing that she suffered damages because she removed her

daughters from the program early, Plaintiff later declares that Defendants do not contest the

damages element of any claim. (Dkt. #171, p. 12) Plaintiff has repeatedly denied seeking damages

based on any abuse of her daughters, and claims that her theory of actual damages is repayment of

all fees she would not have paid but for the alleged fraud.

       Mullen alleges that the injury she claims to have suffered is sufficient to establish standing

because “courts hold that when plaintiffs would not have purchased, or would have paid less for,

products or services had they known certain concealed facts, they have suffered a cognizable

financial injury, and have standing.” (Dkt. #171, p. 15) Mullen misses the point. When plaintiffs

allege that they would have paid less for a products or services had they known certain concealed

facts, courts do typically hold that an economic injury was sufficiently pled. However, Mullen

makes no such claim. Plaintiff does not allege that the volleyball program failed to perform, or

failed to provide her with the normal benefits expected from a volleyball program. The two cases

Plaintiff cites to support her theory each involved a plaintiff claiming to have overpaid for the

product as a result of the defendant’s fraudulent conduct. Terrazino v. Wal-Mart Stores, Inc., 335

F. Supp. 3d 1074, 1084-85 (N.D. Ill. 2018); Chicago Faucet Shoppe, Inc. v. Nestle Waters N. Am.,

Inc., 24 F. Supp. 3d 750, 756 (N.D. Ill. 2014). In contrast, Defendants’ Motion provides at least

eight cases rejecting theories of injury analogous Mullen’s claim in this matter.

       Defendants’ third argument is that Mullen’s subjective allegation that the allegations are

unacceptable to her is not an injury-in-fact sufficient to confer constitutional standing. Plaintiff



                                                11
 Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 13 of 18 PageID #:4679




incorrectly argues that the entirety of this argument derives from Laird v. Tatum, which she

contends is about ripeness as opposed to standing. 408 U.S. 1 (1972). Defendants’ argument was

further supported by a reference to Koronthaly v. L’Oreal USA, Inc., where the Third Circuit held

that a “plaintiff's subjective allegation that the trace amounts of lead in the lipsticks were

unacceptable to her was not an injury-in-fact sufficient to confer constitutional standing.” 374

Fed.Appx. 257, 258 (3d Cir. 2010). Therefore, Mullen provides no valid rebuttal to this point.

Further, Defendants argue that, because Mullen was aware of the allegations in at least 2015, she

cannot establish a causal connection between the injury and the challenged action of the

Defendants as required by Article III. Mullen similarly provides no rebuttal to this point.

IV.    PLAINTIFF CANNOT ESTABLISH A PRIVATE CAUSE OF ACTION UNDER
       THE ICFA BECAUSE SHE WAS NOT DECEIVED BY ANY ACT OF THE
       DEFENDANTS

       Defendants have established that Plaintiff cannot bring an unfair practices claim because,

to prove the element of proximate causation in a private cause of action brought under the ICFA,

“a plaintiff must allege that he was, in some manner, deceived.” Oliveira, 267 Ill.Dec. 14, 776

N.E.2d at 164. Where “there is no material issue regarding the matter or only one conclusion is

clearly evident” from the undisputed facts, a court may find lack of proximate causation as a matter

of law. Williams v. University of Chicago Hosps., 179 Ill.2d 80, 84 (1997). It is clearly evident that

Plaintiff and the class could not have suffered an injury which was proximately caused by

Defendants when she knew of the information she claims they withheld. Therefore, summary

judgment is should be granted.

V.     SUMMARY JUDGMENT IS PROPER ON THE IPFSA CONTRACT CLAIMS
       BECAUSE THE ACT DOES NOT APPLY TO GLV TRYOUTS AND EXCLUDES
       THE DAMAGE ALLEGED BY PLAINTIFF




                                                 12
    Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 14 of 18 PageID #:4679




        First, Plaintiff’s contends that the Illinois Physical Fitness Services Act applies to Sports

Performance Volleyball Club, which does not offer services to the public and is thus excluded

from the requirements of Act. Plaintiff argues that the Act governs all contracts for physical fitness

services, and that “[t]he text of the Act does not require these contracts to be between customers

and physical fitness centers at all.” (Dkt. #171, p. 32) This argument is undermined by the

provisions and requirements of the Act which Plaintiff claims were violated:

        A copy of the written contract shall be given to the customer at the time the
        customer signs the contract. Physical fitness centers shall maintain original copies
        of all contracts for services for as long as such contracts are in effect and for a
        period of 3 years thereafter. 815 ILCS 645/4

        Every contract for physical fitness services shall provide that notice of cancellation
        pursuant to subsection (a) of this Section shall be made in writing and delivered by
        certified or registered mail to the center5 at the address specified in the contract.
        All refunds to which a customer or his estate is entitled shall be made within 30
        days of receipt by the center of the cancellation notice. 815 ILCS 645/6

The text necessarily requires a physical fitness center to be a party to every contract for physical

fitness services by referencing the duties of the center to be included in the contract. Case law

clearly establishes that private clubs, such as Sports Performance Volleyball Club is not open to

the public, as memberships are exclusive and cannot be purchased without first receiving an offer

to join. Davis v. Attic Club, 56 Ill.App.3d 58, 62 (1st Dist. 1977) (holding a private club, “by

definition, is not in the public domain”). In the same way that a country club accepts applications

to be evaluated for membership and a private school holds entrance exams to be evaluated for

acceptance, the Sports Performance Volleyball Club requires a tryout to evaluate potential

members prior to offering membership in the club. See id. There is no question that tryouts are

similarly exempt from the requirements of the Act. If not, then each individual who attends a two-



5
  “’Physical fitness center’ or ‘center’ means any person or business entity offering physical
fitness services to the public.” 815 ILCS 645/2(a).
                                                 13
  Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 15 of 18 PageID #:4679




hour tryout would be required to sign a contract in compliance with IPFSA requirements, which

would be almost entirely inapplicable to the scenario. For example, it would include a provision

stating that the contract may be cancelled by the customer within 3 business days after the contract

is signed (i.e. the contract could be cancelled after the tryout takes place and is fully performed).

Further, Plaintiff falsely claims that the Sports Performance Volleyball Club holds “clinics” which

are open to the public, and attempts to support this contention with testimony of GLV employees

which does nothing to evidence the claim. (Dkt. #171, p. 33). Therefore, summary judgment is

warranted because Sports Performance is a private club exempt from its provisions.

        Plaintiff challenges the actual damages argument with a lengthy and misguided discussion

of cases where plaintiffs sued for restitution on a void contract. Mullen’s reliance on Transamerica

as authority “to obtain restitution of consideration paid” for a violation of the IPFSA is severely

misguided, as it precisely illustrates why her argument should be rejected as a matter of law. In

TransAmerica, the Supreme Court analyzed whether a private cause of action for damages existed

for alleged violations of two different sections of the Investment Advisors Act, which does not

expressly provide for a private cause of action in any section of the statute. Section 215 of the Act

provided that contracts which violated the act shall be void. TransAmerica Mortg.

Advisors, Inc. v. Lewis, 444 U.S. 11, 18-19 (1979). The Court reasoned that, because Congress

altered certain civil liabilities when it declared that specific contracts were void under the Act, it

could be implied that “the customary legal incidents of voidness would follow, including the

availability of a suit for rescission or for an injunction against continued operation of the contract,

and for restitution.” Id.

        However, when evaluating whether a private claim for restitution could be brought for

violating Section 206, the analysis was much different. Section 206 broadly proscribes fraudulent



                                                  14
 Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 16 of 18 PageID #:4679




practices by investment advisers and, unlike Section 215, “Congress expressly provided both

judicial and administrative means for enforcing compliance with § 206.” Id. Because of this, the

Court held that “when legislation expressly provides a particular remedy or remedies, courts

should not expand the coverage of the statute to subsume other remedies.” Id. The Court continued

that “When a statute limits a thing to be done in a particular mode, it includes the negative of any

other mode.” Id.

       Like Section 206, the IPFSA provides an express civil remedy for violating the Act: “Any

customer injured by a violation of this Act may bring an action for the recovery of damages.

Judgment may be entered for 3 times the amount at which the actual damages are assessed, plus

costs and reasonable attorneys' fees.” 815 ILCS 645/11. This remedy was created by the legislature

contemporaneously with the passage of the Act and, by its terms, is limited to certain individuals.

Mullen’s theory that she can recover on claim in restitution for an alleged violation of the Act is

significantly broader than the remedy that was expressly stated in the statute. It is clear that the

intent was to limit recovery under the Act to those who were injured by a violation of this Act and

incurred actual damages.

       “Damages differs from restitution in that damages is measured by the plaintiff's loss;

restitution is measured by the defendant's unjust gain.” Midwest Medical Records Association, Inc.

v. Brown, 2018 IL App (1st) 163230 (Feb 1, 2018). Considering the holding in TransAmerica, it

is clear that the legislature intended for recovery pursuant to the IPFSA be limited to individuals

who were “injured by a violation of this Act” and suffered “actual damages.” TransAmerica, 444

U.S. at 19. If not, the statute would have simply declared all contracts in violation of its provisions

void. Therefore, summary judgment is warranted on Mullen’s IPFSA claim.




                                                  15
 Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 17 of 18 PageID #:4679




                                        CONCLUSION

       WHEREFORE, Defendants respectfully request that this Court enter an Order granting

Defendants’ Motion for Summary Judgment on All Claims and granting any other relief that this

Court deems just and proper.


Date: September 18, 2019

                                                      Respectfully Submitted,
                                                      GLV, INC., RICK BUTLER, and
                                                      CHERYL BUTLER


                                                  By: /s/ Danielle D’Ambrose
                                                      One of Their Attorneys




Danielle D’Ambrose
D’AMBROSE P.C.
500 North Michigan Avenue, Suite 600
Chicago, IL 60611
P: (312) 396-4121 | F: (312) 574-0924
Danielle@DambrosePC.com
ARDC No. 6323782




                                             16
 Case: 1:18-cv-01465 Document #: 172 Filed: 09/18/19 Page 18 of 18 PageID #:4679




                              CERTIFICATE OF DELIVERY

The undersigned, an attorney, certifies that pursuant to Section X (E) of the General Order on
Electronic Case Filing for the Northern District of Illinois, service of the above and foregoing
document on all attorneys of record was accomplished through the Court’s Electronic Notice for
Registrants on September 18, 2019.



                                                            /s/ Danielle D’Ambrose




                                              17
